Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed January 24, 2022, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1-10 and 13-16 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the limitations of claims 11 and 12 and other new limitations (including an interface) added to claim 1 and 15; and for the explanation of what a synchronous cylinder is.

Applicant argues that the motor 15 of Lum is not selectively coupled to and decoupled from the impeller (at a lower end of a shaft 14), or that an external interface does the coupling and decoupling. The examiner disagrees, in part because the disclosure doesn’t disclose the claimed interface (see 112a).
The motor 15 of Lum is selectively coupled to and decoupled from the housing 10, by bolts; and since the impeller can’t fit through the space for the shaft, it must also be selectively coupled to and decoupled from the impeller, as an inherent part of the assembly/disassembly/repair of the device. and, as part of that process, the coupling and decoupling must be done by some type of “interface” (i.e. an element, perhaps as little as a screw extending between a shaft of the motor and the pump shaft).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interface that is external to the container, and selectively couples and decouples the at least one rotary  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 15 claim “an interface that is external to the container and is operably connected to the at least one hydraulic machine, wherein the at least one rotary drive device is arranged outside the container and is configured to be selectively coupled to and decoupled from the at least one hydraulic machine via the interface” (line 15-19, 23-27, respectively), which isn’t supported by the disclosure. The specification states “A rotary drive device 54 is coupled mechanically to the hydraulic machine 48 for a common rotating movement, for example via a shaft 56. The shaft 56 transmits the torque from the rotary drive device 28 to the hydraulic machine 48” (page 14 line 6-10), and “an interface 57 on the container 9, starting from which interface 57 the shaft 56 is coupled to the hydraulic machine 48 in the interior 10” (page 14 line 18-20). Based on this, it is the shaft, not the interface, which is connected to the hydraulic machine and via which the rotary drive device is coupled and decoupled from the hydraulic machine. It is unclear what the interface is, but based on fig 1, it appears to be a part of the container (i.e. not exterior to the container) that supports the shaft 56.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1 line 11-12 and claim 15 line 19-20 “the at least one first cylinder chamber is different from the at least two second cylinder chambers” is confusing, since elements having different identifiers (I.e. first cylinder, second cylinder) must be different (i.e. this limitation is inherent to the limitations where they are claimed with different identifiers).

Claim Rejections - 35 USC § 103
Claims 1-4, 6, 10, 13 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kakino et al (8020379) in view of Lum (1993612). Kakino et al discloses a hydraulic system comprising a hydraulic machine (e.g. 32A) mechanically coupled to a rotary drive device (i.e. first 30A and second 30B rotary drive devices) for a common rotational movement and configured to adjust a hydraulic cylinder (76) having at least three cylinder chambers (connected to 116A, 118A, 116B, 116B); a first hydraulic circuit (including 103A, 104A) includes a first cylinder chamber (to the left of 86) of the at least three cylinder chambers; a second hydraulic circuit (including 103B, 104B), hydraulically separate from the first hydraulic circuit, including two second cylinder chambers (to the right of 86; and different from the first cylinder chamber) of the at least three cylinder chambers; but does not disclose that the hydraulic cylinder and the hydraulic machine are in an interior of a container or that the drive device is outside the container (fig 1) and able to be coupled to and decoupled from the hydraulic machine, by an “interface” external to the container (claim 1), that the first and second rotary drive devices are for emergency and normal operation, respectively (claim 13) or that the container is leakproof and is filled with a hydraulic pressure fluid (claim 16).
Lum teaches, for a hydraulic system with a hydraulic machine (13) mechanically coupled to a rotary drive device (15) for a common rotational movement and configured to adjust a hydraulic cylinder (including 12) and a leakproof container (10) filled with a hydraulic pressure fluid; that the hydraulic cylinder and the hydraulic machine are in an interior of the container and the rotary drive device is outside the container (fig 1) and able to be coupled to and decoupled from the hydraulic machine (inherent), by an interface exterior to the container (e.g. page 2 column 2 line 29-31), for the purpose of providing a compact system, free of leakage (page 1 column 2 line 10-19, 33-39).
Since Kakino et al and Lum are both from the same field of endeavor, the purpose disclosed by Terry would have been recognized in the pertinent art of Kakino et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to place the hydraulic cylinder and the hydraulic machine of Kakino et al in an interior of a leakproof container, filled with a hydraulic pressure fluid, and with the rotary drive device (i.e. the first and second rotary drive devices, for part of 

Kakino et al discloses the first hydraulic circuit includes the hydraulic cylinder (e.g. connected to 116A, 118A) and a first hydraulic machine (e.g. 32A) of the at least one hydraulic machine and the second hydraulic circuit includes the hydraulic cylinder (e.g. connected to 116B, 118B) and a second hydraulic machine (e.g. 32B) of the at least one hydraulic machine (thereby both are hydrostatic transmissions; claim 2); the first hydraulic circuit and one (e.g. connected to 116A, 118A) of the at least three cylinder chambers is a normal working actuating drive, and the second hydraulic circuit and two (e.g. connected to 116B, 118B) of the at least three cylinder chambers are an emergency actuating drive (as each is a failsafe for the other, e.g. column 6 line 16-column 7 line 4; claim 3); the hydraulic cylinder has four cylinder (connected to 116A, 118A, 116B, 118B; claim 4); the hydraulic cylinder is a synchronous (claim 6) and tandem cylinder (claim 10).
  
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Kakino et al (8020379) in view of Lum (1993612), as applied to claim 14 above, and further in view of Dalton et al (9670941).The modified Kakino et al discloses all of the elements of claim 7, as discussed above, and further that the (tandem) hydraulic cylinder includes a displaceable first piston (as part of the piston rod 84); but does not disclose that the first piston adjusts a process valve.  
Dalton et al teaches, for a hydraulic system includes a tandem hydraulic cylinder with a displaceable first piston (e.g. 134); that the first piston adjusts a process valve, as part of a subsea device, as one of a number of devices actuated by a hydraulic cylinder (e.g. column 1 line 20-23).  
Since Kakino et al and Dalton et al both have tandem hydraulic cylinders with first pistons adjusting different devices, the adjusted devices taught by Dalton et al would have been recognized in the pertinent art of Kakino et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art for the 

Claims 5, 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kakino et al (8020379) in view of Lum (1993612) and Dalton et al (9670941), as applied to claim 7 above, and further in view of Bohner (2017 0350426). The modified Kakino et al discloses all of the elements of claim 8 and 9, and further that the hydraulic cylinder includes a piston rod (84 of Kakino et al); but does not disclose that two cylinder chambers of the at least three cylinder chambers are decoupled from a working movement of the piston rod (claim 5); or that the hydraulic cylinder includes a compression spring for restoring the hydraulic cylinder (claim 8) supported at a first end on a cylinder head and a second end on a first piston (claim 9).  
Bohner teaches, for a hydraulic circuit with a tandem cylinder (claim 10) having a first piston (11) and piston rod (2), that two cylinder chambers of the at least three cylinder chambers (12, 13) are decoupled from a working movement of the piston rod that the hydraulic cylinder (fig 5, 6), for the purpose of providing the hydraulic cylinder with a standby position (e.g. paragraph 17) and the hydraulic cylinder includes a compression spring (16), supported at a first end on a cylinder head and a second end on the first piston, for restoring the hydraulic cylinder during an emergency switch-off (e.g. paragraph 4).
Since the modified Kakino et al and Bohner both control a tandem hydraulic cylinder; it would have been obvious at the time the invention was made to one having ordinary skill in the art to be able to decouple two cylinder chambers of the at least three cylinder chambers of the modified Kakino et al from a working movement of the piston rod, as taught by Bohner, for the purpose of providing the hydraulic cylinder with a standby position, and include with the hydraulic cylinder of the modified Kakino et al, a compression spring supported at a first end on a cylinder head and a second end on the first piston, as taught by Bohner, for restoring the hydraulic cylinder during an emergency switch-off.

s 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kakino et al (8020379) in view of Lum (1993612) and Dalton et al (9670941), as applied to claim 14 above, and further in view of Williams et al (2007 0209724).The modified Kakino et al discloses all of the elements of claim 14 and 15, as discussed above; but does not disclose that that the rotary drive device is installed on a remote-controlled underwater vehicle (claim 14, part of claim 15).
Williams et al teaches, for a subsea device including a process (i.e. pipeline) valve (700) for gas lines (e.g. paragraph 3) adjusted by a first piston of an actuator (via 710); that the actuator is installed on a remote-controlled underwater vehicle.
Since the modified Kakino et al and Williams et al both show actuators for a subsea device with a valve; It would have been obvious at the time the invention was made to one having ordinary skill in the art to install the hydraulic system (i.e. the actuator and rotary drive device) of the modified Kakino et al on a remote-controlled underwater vehicle, as taught by Williams et al, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745